Exhibit 10.1
$600,000,000
Oil States International, Inc.
6.500% Senior Notes due 2019
PURCHASE AGREEMENT
May 26, 2011
CREDIT SUISSE SECURITIES (USA) LLC
RBC CAPITAL MARKETS, LLC
WELLS FARGO SECURITIES, LLC
As Representatives of the Several Purchasers,
c/o Credit Suisse Securities (USA) LLC,
Eleven Madison Avenue,
New York, N.Y. 10010-3629
Ladies and Gentlemen:
     1. Introductory. Oil States International, Inc., a Delaware corporation
(the “Company”), agrees with the several initial purchasers named in Schedule A
hereto (the “Purchasers”) subject to the terms and conditions stated herein, to
issue and sell to the several Purchasers U.S.$600,000,000 principal amount of
its 6.500% Senior Notes due 2019 (the “Offered Securities”) to be issued under
an indenture, to be dated as of June 1, 2011 (the “Indenture”), among the
Company, the Guarantors (as defined below) and Wells Fargo Bank, N.A., as
Trustee (the “Trustee”). The Offered Securities will be unconditionally
guaranteed as to the payment of principal and interest by each of the
subsidiaries (as defined below) listed on Schedule C hereto (collectively, the
“Guarantors” and such guarantees, the “Guarantees”).
     The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement to be dated as of the Closing Date among the
Company, the Guarantors and the Purchasers (the “Registration Rights
Agreement”), pursuant to which the Company and each Guarantor shall agree to
file a registration statement with the Commission registering (a) the exchange
of the Offered Securities for debt securities with identical terms as the
Offered Securities (the “Exchange Notes”) and the exchange of the Guarantees for
guarantees with identical terms as the Guarantees (the “Exchange Guarantees” and
together with the Exchange Notes, the “Exchange Securities”) that will be
registered under the Securities Act (the “Exchange Offer”) and (b) under certain
circumstances, the resale of the Offered Securities and the related Guarantees
under the Securities Act.
     Each of the Company and each Guarantor hereby agrees with the several
Purchasers as follows:
     2. Representations and Warranties of the Company and each Guarantor. Each
of the Company and each Guarantor jointly and severally represents and warrants
to, and agrees with, the several Purchasers that:

 



--------------------------------------------------------------------------------



 



     (a) Offering Circulars; Certain Defined Terms. The Company has prepared or
will prepare a Preliminary Offering Circular and a Final Offering Circular.
     For purposes of this Agreement:
     “Applicable Time” means 1:30 p.m. (New York City time) on the date of this
Agreement.
     “Closing Date” has the meaning set forth in Section 3 hereof.
     “Commission” means the Securities and Exchange Commission.
     “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
     “Final Offering Circular” means the final Offering Circular relating to the
Offered Securities to be offered by the Purchasers that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement, including the documents incorporated by reference
therein.
     “Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Circular or the Final Offering Circular.
     “General Disclosure Package” means the Preliminary Offering Circular
together with any Issuer Free Writing Communication existing at the Applicable
Time and specified on Schedule B hereto and the information which is intended
for general distribution to prospective investors, as evidenced by its being
specified in Schedule B hereto.
     “Issuer Free Writing Communication” means a Free Writing Communication
prepared by or on behalf of the Company, used or referred to by the Company or
containing a description of the final terms of the Offered Securities or of
their offering, in the form retained in the Company’s records.
     “Preliminary Offering Circular” means the preliminary Offering Circular,
dated May 19, 2011, relating to the Offered Securities to be offered by the
Purchasers, including the documents incorporated by reference therein.
     “Rules and Regulations” means the rules and regulations of the Commission.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and, as applicable, the rules
of the New York Stock Exchange (“Exchange Rules”).

2



--------------------------------------------------------------------------------



 



     “subsidiary” means any entity in which the Company has a direct or indirect
majority equity or voting interest.
     “Supplemental Marketing Material” means any Issuer Free Writing
Communication other than any Issuer Free Writing Communication specified in
Schedule B hereto. Supplemental Marketing Materials include, but are not limited
to, the electronic roadshow slides and the accompanying audio recording.
     Unless otherwise specified, a reference to a “Rule” or a “Regulation” is to
the indicated rule or regulation under the Securities Act.
     (b) Disclosure. As of the date of this Agreement, the Final Offering
Circular does not, and as of the Closing Date, the Final Offering Circular will
not, include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. As of the
Applicable Time, and as of the Closing Date, neither (i) the General Disclosure
Package, nor (ii) any individual Supplemental Marketing Material, when
considered together with the General Disclosure Package, included, or will
include, any untrue statement of a material fact or omitted, or will omit, to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
preceding two sentences do not apply to statements in or omissions from the
Preliminary Offering Circular or Final Offering Circular, the General Disclosure
Package or any Supplemental Marketing Material based upon written information
furnished to the Company by any Purchaser through the Representatives
specifically for use therein, it being understood and agreed that the only such
information is that described as such in Section 8(b) hereof.
     (c) Good Standing of the Company and its Subsidiaries. Each of the Company
and each of its subsidiaries has been duly organized, is validly existing and in
good standing as a corporation or other business entity under the laws of its
jurisdiction of incorporation, organization or formation, as the case may be,
with full power and authority (corporate and other) necessary to own or lease
its properties and conduct its business, in each case as described in the
General Disclosure Package and the Final Offering Circular; and the Company and
each of its subsidiaries is duly registered or qualified to do business as a
foreign corporation or other business entity, as the case may be, in good
standing under the laws of each jurisdiction in which its ownership or lease of
property or the conduct of its business requires such qualification except where
the failure to be so qualified would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), results of operations, stockholders’ equity, business,
properties or prospects of the Company and its subsidiaries taken as a whole (a
“Material Adverse Effect”). The Company does not have a direct or indirect
majority equity or voting interest in any corporation, association or other
entity other than the entities listed on Schedule D to this Agreement.
     (d) Power and Authority. Each of the Company and each Guarantor has all
requisite corporate, limited liability company, or limited partnership power and
authority

3



--------------------------------------------------------------------------------



 



to execute, deliver and perform its obligations under this Agreement, the
Indenture, the Offered Securities and the Exchange Securities to which it is a
party and to consummate the transactions contemplated hereby and thereby.
     (e) Capitalization. The Company has an authorized capitalization as set
forth in the General Disclosure Package and the Final Offering Circular, and all
of the issued shares of capital stock of the Company have been duly authorized
and validly issued, are fully paid and non-assessable, and were issued in
compliance with federal and state securities laws and not in violation of any
preemptive right, resale right, right of first refusal or similar right. Except
as disclosed in the General Disclosure Package and the Final Offering Circular,
no options, warrants or other rights to purchase or exchange any securities for
shares of the Company’s capital stock are outstanding. All of the issued and
outstanding shares of capital stock or other equity interests of each subsidiary
of the Company have been duly authorized and validly issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or claims, except for such liens,
encumbrances, equities or claims arising under the Amended and Restated Credit
Agreement, dated as of December 10, 2010 (the “Credit Agreement”), among the
Company, PTI Group Inc., PTI Premium Camp Services Ltd., as borrowers, and the
lenders named therein and the Loan Agreement, dated as of 8 July 2008 (the
“Australian Credit Agreement”), between The MAC Services Group Limited, the MAC
Linen Services Pty Ltd, MSL Nominees Pty Ltd and National Australia Bank
Limited, as amended, or as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (f) Indenture. The Indenture has been duly and validly authorized by the
Company and each of the Guarantors and, when duly executed and delivered by each
of the Company and the Guarantors (assuming the due authorization, execution and
delivery thereof by the Trustee), will constitute the valid and legally binding
agreement of each of the Company and the Guarantors, enforceable against them in
accordance with its terms, except that the enforcement thereof may be subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles (collectively, the “Enforceability
Exceptions”).
     (g) Offered Securities. The Offered Securities have been duly and validly
authorized by the Company and, when the Offered Securities are duly executed,
issued and delivered by the Company and paid for by the Purchasers pursuant to
this Agreement on the Closing Date (assuming the due authorization, execution
and delivery of the Indenture by the Trustee and due authentication and delivery
of the Offered Securities by the Trustee in accordance with the Indenture), such
Offered Securities will conform to the information in the General Disclosure
Package and the Final Offering Circular and will conform to the description of
such Offered Securities contained in the Final Offering Circular and the
Indenture, and the Offered Securities will constitute the valid and legally
binding obligations of the Company, entitled to the benefits of the Indenture,
and enforceable against the Company in accordance with their terms, subject to
the Enforceability Exceptions.

4



--------------------------------------------------------------------------------



 



     (h) Trust Indenture Act. On the Closing Date, the Indenture will conform in
all material respects to the requirements of the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”), and the Rules and Regulations applicable to
an indenture which is qualified thereunder.
     (i) No Finder’s Fee. Except as disclosed in the General Disclosure Package
and the Final Offering Circular, there are no contracts, agreements or
understandings between the Company and any person that would give rise to a
valid claim against the Company or any Purchaser for a brokerage commission,
finder’s fee or other like payment.
     (j) Registration Rights Agreement. The Registration Rights Agreement has
been duly authorized by the Company and the Guarantors and, when the Offered
Securities are delivered and paid for pursuant to this Agreement on the Closing
Date, the Registration Rights Agreement will have been duly executed and
delivered and will constitute the valid and legally binding obligations of the
Company and the Guarantors, enforceable in accordance with their terms, subject
to (i) the Enforceability Exceptions and (ii) any rights to indemnity or
contribution thereunder may be limited by federal and state securities laws and
public policy considerations.
     (k) Exchange Securities. The Exchange Securities have been duly and validly
authorized by the Company and each Guarantor, as applicable, and, when the
Exchange Securities are duly issued, executed, authenticated and delivered in
accordance with the terms of the Exchange Offer and the Indenture (assuming the
due authorization, execution and delivery of the Indenture by the Trustee and
due authentication and delivery of the Exchange Securities by the Trustee in
accordance with the Indenture), the Exchange Securities will be validly issued
and will constitute the valid and legally binding obligations of the Company and
the Guarantors, as applicable, entitled to the benefits of the Indenture, and
enforceable against the Company and the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions.
     (l) Guarantee. The Guarantee of each Guarantor has been duly authorized by
such Guarantor and, when the Offered Securities are delivered and paid for
pursuant to this Agreement on the Closing Date and issued, executed and
authenticated in accordance with the terms of the Indenture, the Guarantee of
each Guarantor endorsed thereon will have been duly executed and delivered by
such Guarantor, will conform to the description thereof contained in the Final
Offering Circular and will constitute valid and legally binding obligations of
such Guarantor, enforceable in accordance with its terms, subject to the
Enforceability Exceptions.
     (m) No Registration Rights. There are no contracts, agreements or
understandings between the Company or any Guarantor and any person granting such
person the right to require the Company or such Guarantor to file a registration
statement under the Securities Act with respect to any securities of the Company
or such Guarantor or to require the Company or such Guarantor to include such
securities with the Offered Securities and Guarantees registered pursuant to any
Registration Statement.

5



--------------------------------------------------------------------------------



 



     (n) Absence of Further Requirements. No consent, approval, authorization,
or order of, or filing or registration with, any person (including any
governmental agency or body or any court) is required for the execution,
delivery and performance of this Agreement by the Company and the Guarantors,
the consummation of the transactions contemplated by this Agreement, the
Indenture and the Registration Rights Agreement in connection with the offering,
issuance and sale of the Offered Securities and the Guarantees by the Company
and the Guarantors, and the application of the proceeds from the sale of the
Offered Securities by the Company as described under “Use of Proceeds” in the
General Disclosure Package and the Final Offering Circular, except for, (i) if
required, the order of the Commission declaring effective the Exchange Offer
Registration Statement or, if required, the Shelf Registration Statement (each
as defined in the Registration Rights Agreement), (ii) if required, the
qualification of the Indenture under the Trust Indenture Act in connection with
the issuance of the Exchange Notes, (iii) such as have previously been obtained
and (iv) applicable federal, state or foreign securities laws in connection with
the purchase and sale of the Offered Securities by the Purchasers.
     (o) Title to Property. Except as disclosed in the General Disclosure
Package and the Final Offering Circular, the Company and each of its
subsidiaries have good and indefeasible title to all real property and valid
title to all other property and assets owned by them, in each case free and
clear of all liens, charges, encumbrances and defects, except such as arise
under the Credit Agreement and the Australian Credit Agreement or as would not
materially affect the value thereof or materially interfere with the use made or
to be made thereof by them; and except as disclosed in the General Disclosure
Package and the Final Offering Circular, the Company and each of its
subsidiaries hold any leased real or personal property under valid and
enforceable leases with no terms or provisions that would materially interfere
with the use made or to be made thereof by them.
     (p) Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of the Indenture, the Offered Securities,
the Registration Rights Agreement and this Agreement by the Company and the
Guarantors, the issuance and sale of the Offered Securities and the Guarantees
by the Company and the Guarantors and compliance with the terms and provisions
hereof and thereof, and the application of the proceeds from the sale of the
Offered Securities by the Company as described under “Use of Proceeds” in the
General Disclosure Package and the Final Offering Circular will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default or a Debt Repayment Triggering Event (as defined below)
under, or result in the imposition of any lien, charge or encumbrance upon any
property or assets of the Company or its subsidiaries pursuant to, any
indenture, mortgage, deed of trust, loan agreement, license or other agreement
or instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
properties or assets of the Company or any of its subsidiaries is subject (other
than the guarantee of the Company’s 23/8% Contingent Convertible Senior Notes
due 2025 by certain of the Company’s subsidiaries, which guarantee shall be
effected at or prior to the Closing Date); (ii) result in any violation of the
provisions of the charter or by-laws (or similar organizational documents) of
the Company or any of its subsidiaries; or (iii) result in any violation of any
statute or

6



--------------------------------------------------------------------------------



 



any judgment, order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Company or any of its subsidiaries or any of
their properties or assets, except in the case of clauses (i) and (iii) above
for such conflicts, breaches, defaults, violations or liens that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (q) Absence of Existing Defaults and Conflicts. Neither the Company nor any
of its subsidiaries (i) is in violation of its respective charter or by-laws (or
similar organizational documents), (ii) is in default, and no event has occurred
that, with the giving of notice or lapse of time or both, would constitute such
a default, in the due performance or observance of any term, covenant or
condition contained in any indenture, deed of trust, loan agreement, mortgage,
lease, license or other agreement or instrument to which it is a party or by
which it is bound or to which any of its properties or assets is subject or
(iii) is in violation of any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over it or its property
or assets or has failed to obtain any license, permit, certificate, franchise or
other governmental authorization or permit necessary to the ownership of its
property or to the conduct of its business, except in the case of clauses
(ii) and (iii), to the extent any such conflict, breach, violation or default
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     (r) Authorization of Agreement. The Company and each of the Guarantors has
all requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement. This Agreement has been duly and validly
authorized, executed and delivered by the Company and the Guarantors.
     (s) Possession of Licenses and Permits. The Company and each of its
subsidiaries possess all adequate certificates, authorizations, franchises,
licenses and permits (“Licenses”) necessary or material to the conduct of the
business now conducted or proposed in the General Disclosure Package and the
Final Offering Circular to be conducted by them and have not received any notice
of proceedings relating to the revocation or modification of any Licenses that,
if determined adversely to the Company or any of its subsidiaries, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; the Company and each of its subsidiaries have fulfilled and
performed all of its obligations with respect to the Licenses, and no event has
occurred that allows, or after notice or lapse of time would allow, revocation
or termination thereof or results in any other impairment of the rights of the
holder of any such Licenses, except for any of the foregoing that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (t) Absence of Labor Dispute. No labor dispute or disturbance by the
employees of the Company or its subsidiaries exists or, to the knowledge of the
Company or the Guarantors, is imminent that could reasonably be expected to have
a Material Adverse Effect.
     (u) Possession of Intellectual Property. The Company and each of its
subsidiaries own or possess or can acquire on reasonable terms, adequate rights
to use all

7



--------------------------------------------------------------------------------



 



material patents, patent applications, trademarks, service marks, trade names,
trademark registrations, service mark registrations, copyrights, licenses,
know-how, software, systems and technology (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures) (collectively, “intellectual property rights”) necessary to
conduct the business now operated by them, or presently employed by them, and
have not received any notice of any claim of infringement of or conflict with
asserted rights of others with respect to any intellectual property rights that,
if determined adversely to the Company or any of its subsidiaries, could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (v) Environmental Laws. Except as disclosed in the General Disclosure
Package and the Final Offering Circular, (a)(i) neither the Company nor any of
its subsidiaries is in violation of, or has any liability under, any applicable
federal or national, state or provincial, regional or local law, directive,
rule, regulation, ordinance, code, other requirement or rule of law (including
common law), or decision or order of any domestic, foreign or international
governmental agency, governmental body, court or tribunal, relating to
pollution, to the use, handling, transportation, treatment, storage, discharge,
disposal or release of Hazardous Substances, to the protection or restoration of
the environment, threatened or endangered species or natural resources
(including biota), to climate change, to health and safety including as such
relates to exposure to Hazardous Substances, and to natural resource damages
(collectively, “Environmental Laws”), (ii) neither the Company nor any of its
subsidiaries owns, occupies, operates or uses any real property contaminated
with Hazardous Substances, (iii) neither the Company nor any of its subsidiaries
is conducting or funding any investigation, remediation, remedial action or
monitoring of actual or suspected Hazardous Substances released or threatened to
be released into the environment, (iv) neither the Company nor any of its
subsidiaries is liable or allegedly liable for any release or threatened release
of Hazardous Substances, including at any off-site treatment, storage or
disposal site, (v) neither the Company nor any of its subsidiaries is subject to
any claim by any governmental agency or governmental body or person relating to
Environmental Laws or Hazardous Substances released or threatened to be released
into the environment, and (vi) the Company and its subsidiaries have received
and are in compliance with all, and have no liability under any, permits,
licenses, authorizations, registrations, identification numbers or other
approvals required under applicable Environmental Laws to conduct their
respective businesses except, as to each matter covered by clauses (i) — (vi),
those that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect; (b) to the knowledge of the Company or the
Guarantors there are no facts or circumstances that would reasonably be expected
to result in a violation of, liability under, or claim pursuant to any
Environmental Law that could reasonably be expected to have a Material Adverse
Effect; (c) to the knowledge of the Company or the Guarantors there are no
requirements proposed for adoption or implementation under any Environmental Law
that could reasonably be expected to have a Material Adverse Effect; and (d) in
the ordinary course of its business, the Company and each of its subsidiaries
periodically evaluate the effect, including associated costs and liabilities, of
Environmental Laws on the business, properties, results of operations and
financial condition of it, and, on the basis of such evaluation, the Company and
each of its subsidiaries reasonably concluded that such

8



--------------------------------------------------------------------------------



 



Environmental Laws will not, individually or in the aggregate, have a Material
Adverse Effect. For purposes of this subsection “Hazardous Substances” means
(A) petroleum and petroleum products, by-products or breakdown products,
radioactive materials (including naturally occurring radioactive materials),
asbestos-containing materials and polychlorinated biphenyls, and (B) any other
chemical, material or substance defined or regulated as toxic or hazardous or as
a pollutant, contaminant or waste under Environmental Laws.
     (w) Absence of Manipulation. None of the Company, the Guarantors or any of
their respective affiliates has, either alone or with one or more other persons,
taken and will not take, directly or indirectly, any action designed to or that
has constituted or that could reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Offered Securities.
     (x) Statistical and Market-Related Data. The statistical and market-related
data included in the Preliminary Offering Circular, the Final Offering Circular,
and any Issuer Free Writing Communication, are based on or derived from sources
that the Company and the Guarantors believe to be reliable and accurate.
     (y) Internal Controls and Compliance with the Sarbanes-Oxley Act. Except as
set forth in the General Disclosure Package and the Final Offering Circular, the
Company and its Board of Directors (the “Board”) are in compliance with
Sarbanes-Oxley and all applicable Exchange Rules. The Company maintains a system
of “internal control over financial reporting” (as defined in Rule 13a-15(f) of
the Exchange Act) (“Internal Controls”) that complies with the Securities Laws
and is sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. generally accepted accounting principles and
to maintain accountability for assets, (iii) access to assets is permitted only
in accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Internal Controls are overseen by the Audit Committee (the
“Audit Committee”) of the Board in accordance with the Exchange Rules. Since
March 31, 2011, the Company has not publicly disclosed or reported to the Audit
Committee or the Board a significant deficiency, material weakness, change in
Internal Controls or fraud involving management or other employees who have a
significant role in Internal Controls (each, an “Internal Control Event”), any
violation of, or failure to comply with, the Securities Laws, or any matter
which, if determined adversely, would have a Material Adverse Effect.
     (z) Litigation. Except as disclosed in the General Disclosure Package and
the Final Offering Circular, there are no pending actions, suits or proceedings
(including any inquiries or investigations by any court or governmental agency
or body, domestic or foreign) against or affecting the Company or any of its
subsidiaries or any of their respective properties that, if determined adversely
to the Company or any of its subsidiaries, would individually or in the
aggregate have a Material Adverse Effect, or

9



--------------------------------------------------------------------------------



 



would materially and adversely affect the ability of the Company or any
Guarantor to perform its obligations under the Indenture, this Agreement, or the
Registration Rights Agreement, or which are otherwise material in the context of
the sale of the Offered Securities and the Guarantees; and, to the knowledge of
the Company or the Guarantors, no such actions, suits or proceedings (including
any inquiries or investigations by any court or governmental agency or body,
domestic or foreign) are threatened or contemplated.
     (aa) Financial Statements. The historical financial statements (including
the related notes and supporting schedules) included in the General Disclosure
Package and the Final Offering Circular comply as to form in all material
respects with the requirements of Regulation S-X under the Securities Act (other
than the requirements of Item 3-10(a) of Regulation S-X, as it applies to the
Guarantees) and present fairly the financial condition, results of operations
and cash flows for the periods shown, and such financial statements have been
prepared in conformity with the generally accepted accounting principles in the
United States applied on a consistent basis throughout the periods involved. The
pro forma financial information included in the General Disclosure Package and
the Final Offering Circular includes assumptions that provide a reasonable basis
for presenting the significant effects directly attributable to the transactions
and events described therein, the related pro forma adjustments give appropriate
effect to those assumptions, and the pro forma adjustments reflect the proper
application of those adjustments to the corresponding historical financial
statement amounts in the pro forma financial statements included in the General
Disclosure Package and the Final Offering Circular. The pro forma financial
information included in the General Disclosure Package and the Final Offering
Circular complies as to form in all material respects with the applicable
requirements of Regulation S-X under the Securities Act.
     (bb) Independent Auditor. Ernst & Young LLP, who have certified the
financial statements of the Company and its consolidated subsidiaries, whose
report appears in the General Disclosure Package and the Final Offering Circular
and who have delivered the letter referred to in Section 7(a) hereof, are
independent registered public accountants as required by the Securities Act and
the Rules and Regulations.
     (cc) No Material Adverse Change in Business. Except as disclosed in the
General Disclosure Package and the Final Offering Circular, since the end of the
period covered by the latest audited financial statements included in the
General Disclosure Package (i) there has been no change, nor any development or
event involving a prospective change, that has had or would be reasonably
expected to have a Material Adverse Effect; and (ii) except as disclosed in or
contemplated by the General Disclosure Package and the Final Offering Circular,
there has been no dividend or distribution of any kind declared, paid or made by
the Company on any class of its capital stock.
     (dd) Investment Company Act. Neither the Company nor any Guarantor is, and
after giving effect to the offering and sale of the Offered Securities and the
application of the proceeds thereof as described in the General Disclosure
Package and the Final Offering Circular, will not be, an “investment company”
within the meaning of such term

10



--------------------------------------------------------------------------------



 



under the Investment Company Act of 1940, as amended (the “Investment Company
Act”), and the rules and regulations of the Commission thereunder.
     (ee) Regulations T, U, X. Neither the Company nor any of its subsidiaries
nor any agent thereof acting on their behalf has taken, and none of them will
take, any action that might cause this Agreement or the issuance or sale of the
Offered Securities to violate Regulation T, Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System.
     (ff) Ratings. No “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436(g)(2) (i) has imposed (or has
informed the Company or any Guarantor that it is considering imposing) any
condition (financial or otherwise) on the Company’s or any Guarantor’s retaining
any rating assigned to the Company or any Guarantor or any securities of the
Company or any Guarantor or (ii) has indicated to the Company or any Guarantor
that it is considering any of the actions described in Section 7(b)(ii) hereof.
     (gg) Class of Securities Not Listed. No securities of the same class
(within the meaning of Rule 144A(d)(3)) as the Offered Securities are listed on
any national securities exchange registered under Section 6 of the Exchange Act
or quoted in a U.S. automated inter-dealer quotation system.
     (hh) No Registration. The offer and sale of the Offered Securities in the
manner contemplated by this Agreement will be exempt from the registration
requirements of the Securities Act by reason of Section 4(2) thereof and
Rule 144A and Regulation S thereunder; and it is not necessary to qualify an
indenture in respect of the Offered Securities under the Trust Indenture Act.
     (ii) No General Solicitation; No Directed Selling Efforts. Neither the
Company, nor any Guarantor, nor any of their respective affiliates, nor any
person acting on its or their behalf (other than, in any case, the Purchasers
and any of their affiliates, as to whom the Company and the Guarantors make no
representation or warranty) (i) has, within the six-month period prior to the
date hereof, offered or sold in the United States or to any U.S. person (as such
terms are defined in Regulation S under the Securities Act) the Offered
Securities or any security of the same class or series as the Offered Securities
or (ii) has offered or will offer or sell the Offered Securities (A) in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) or (B) with respect to any such
securities sold in reliance on Rule 903 of Regulation S under the Securities
Act, by means of any directed selling efforts within the meaning of Rule 902(c)
of Regulation S. The Company, the Guarantors, their respective affiliates and
any person acting on its or their behalf have complied and will comply with the
offering restrictions requirement of Regulation S. Neither the Company nor any
Guarantor has entered and neither the Company nor any Guarantor will enter into
any contractual arrangement with respect to the distribution of the Offered
Securities except for this Agreement.

11



--------------------------------------------------------------------------------



 



     (jj) ERISA Compliance. Except as otherwise disclosed in the General
Disclosure Package and the Final Offering Circular, the Company and its
subsidiaries and any “employee benefit plan” (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974 (as amended, “ERISA,” which
term, as used herein, includes the regulations and published interpretations
thereunder) established or maintained by the Company, its subsidiaries or their
ERISA Affiliates (as defined below) are in compliance in all material respects
with ERISA and, to the knowledge of the Company or the Guarantors, each
“multiemployer plan” (as defined in Section 4001 of ERISA) to which the Company,
its subsidiaries or an ERISA Affiliate contributes (a “Multiemployer Plan”) is
in compliance in all material respects with ERISA. “ERISA Affiliate” means, with
respect to the Company or a subsidiary, any member of any group of organizations
described in Section 414(b), (c), (m) or (o) of the Internal Revenue Code of
1986 (as amended, the “Code,” which term, as used herein, includes the
regulations and published interpretations thereunder) of which the Company or
such subsidiary is or, within the last six years, has been a member. No
“reportable event” (as defined in Section 4043 of ERISA) has occurred or is
reasonably expected to occur with respect to any “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates. No “single employer plan” (as defined in Section 4001 of ERISA)
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates, if such “employee benefit plan” were terminated, would have any
“amount of unfunded benefit liabilities” (as defined in Section 4001 of ERISA)
that could, individually or in the aggregate (with any other such “single
employer plan”), reasonably be expected to result in a Material Adverse Effect.
Neither the Company, its subsidiaries nor any of their ERISA Affiliates has
incurred or reasonably expects to incur any liability (i) under Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan” or (ii) that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change under Sections 430, 4971, 4975
or 4980B of the Code. To the knowledge of the Company or the Guarantors, each
“employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401 of the Code is so qualified and nothing has occurred, whether
by action or failure to act, which would cause the loss of such qualification.
     (kk) Foreign Corrupt Practices Act. Except as is disclosed in the Company’s
Current Report on Form 8-K dated February 18, 2005, none of the Company, any of
its subsidiaries or any of their respective directors or officers, or, to the
Company’s knowledge, any other person associated with or acting on behalf of the
Company or any of its subsidiaries including, without limitation, any agent or
employee of the Company or any of its subsidiaries, has, directly or indirectly,
while acting on behalf of the Company or any of its subsidiaries (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (ii) made any unlawful payment
to foreign or domestic government officials or employees or to foreign or
domestic political parties or campaigns from corporate funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any other unlawful payment.

12



--------------------------------------------------------------------------------



 



     (ll) Compliance with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company or the Guarantors, threatened.
     (mm) Compliance with OFAC. Neither the Company nor any of its subsidiaries
or, to the knowledge of the Company or the Guarantors, any director, officer,
agent, employee or affiliate of the Company or its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”); and neither the Company
nor any Guarantor will directly or indirectly use the proceeds of the offering
of the Offered Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
     (nn) Tax Returns. The Company and its subsidiaries have filed all federal,
state, local and foreign tax returns which are required to be filed through the
date hereof, except where the failure to so file would not have a Material
Adverse Effect, which returns are true and correct in all material respects or
have received timely extensions thereof, and have paid all taxes shown on such
returns and all assessments received by them to the extent that the same are
material and have become due, except for such taxes as are being contested in
good faith and except as would not result in a Material Adverse Effect. There
are no tax audits or investigations pending, which if adversely determined would
have a Material Adverse Effect; nor are there any material proposed additional
tax assessments against the Company or any of its subsidiaries.
     (oo) Insurance. The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are customary in the businesses in which they are engaged or propose
to engage after giving effect to the transactions described in the General
Disclosure Package and the Final Offering Circular; all policies of insurance
and fidelity or surety bonds insuring the Company or any of its subsidiaries or
the Company’s or its subsidiaries’ businesses, assets, employees, officers and
directors are in full force and effect; the Company and its subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects; and none of the Company or any of the Guarantors has any reason to
believe that the Company or its subsidiaries will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that is not materially greater than the current cost, except
as would not, individually or in the aggregate, have a Material Adverse Effect.

13



--------------------------------------------------------------------------------



 



     (pp) No Other Materials. The Company has not distributed and, prior to the
Closing Date, will not distribute, any offering material in connection with the
offering and sale of the Offered Securities other than the Preliminary Offering
Circular, the Final Offering Circular and any Issuer Free Writing Communication
to which the Representatives have consented.
     3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Company agrees to sell to the several
Purchasers, and each of the Purchasers agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 98.2675% of the principal
amount thereof plus accrued interest from June 1, 2011 to the Closing Date (as
hereinafter defined), the respective principal amounts of Offered Securities set
forth opposite the names of the several Purchasers in Schedule A hereto.
     The Company will deliver against payment of the purchase price the Offered
Securities to be offered and sold by the Purchasers in reliance on Regulation S
(the “Regulation S Securities”) in the form of one or more permanent global
Securities in registered form without interest coupons (the “Offered
Regulation S Global Securities”) which will be deposited with the Trustee as
custodian for The Depository Trust Company (“DTC”) for the respective accounts
of the DTC participants for Morgan Guaranty Trust Company of New York, Brussels
office, as operator of the Euroclear System (“Euroclear”), and Clearstream
Banking, société anonyme (“Clearstream, Luxembourg”) and registered in the name
of Cede & Co., as nominee for DTC. The Company will deliver against payment of
the purchase price the Offered Securities to be purchased by each Purchaser
hereunder and to be offered and sold by each Purchaser in reliance on Rule 144A
(the “144A Securities”) in the form of one permanent global security in
definitive form without interest coupons (the “Restricted Global Securities”)
deposited with the Trustee as custodian for DTC and registered in the name of
Cede & Co., as nominee for DTC. The Regulation S Global Securities and the
Restricted Global Securities shall be assigned separate CUSIP numbers. The
Restricted Global Securities shall include the legend regarding restrictions on
transfer set forth under “Transfer Restrictions” in the Final Offering Circular.
Until the termination of the distribution compliance period (as defined in
Regulation S) with respect to the offering of the Offered Securities, interests
in the Regulation S Global Securities may only be held by the DTC participants
for Euroclear and Clearstream, Luxembourg. Interests in any permanent global
Securities will be held only in book-entry form through Euroclear, Clearstream,
Luxembourg or DTC, as the case may be, except in the limited circumstances
described in the Final Offering Circular.
     Payment for the Regulation S Securities and the 144A Securities shall be
made by the Purchasers in Federal (same day) funds by wire transfer to an
account at a bank designated by the Company pursuant to written instructions
provided by the Company, against delivery to the Trustee as custodian for DTC of
(i) the Regulation S Global Securities representing all of the Regulation S
Securities for the respective accounts of the DTC participants for Euroclear and
Clearstream, Luxembourg and (ii) the Restricted Global Securities representing
all of the 144A Securities, at the office of Vinson & Elkins L.L.P., First City
Tower, 1001 Fannin Street, Suite 2500, Houston, Texas 77002 at 10:00 a.m. (New
York time), on June 1, 2011, or at such other time not later than seven full
business days thereafter as the Representatives and the Company determine, such
time being herein referred to as the “Closing Date”. The Offered Regulation S

14



--------------------------------------------------------------------------------



 



Global Securities and the Restricted Global Securities will be made available
for checking at the above office of Vinson & Elkins L.L.P. at least 24 hours
prior to the Closing Date.
     4. Representations by Purchasers; Resale by Purchasers.
     (a) Each Purchaser severally represents and warrants to the Company and the
Guarantors that it is an “accredited investor” within the meaning of
Regulation D under the Securities Act and is a qualified institutional buyer
within the meaning of Rule 144A promulgated under the Securities Act.
     (b) Each Purchaser severally acknowledges that the Offered Securities have
not been registered under the Securities Act and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
except in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. Each Purchaser severally
represents and agrees that it has offered and sold the Offered Securities, and
will offer and sell the Offered Securities (i) as part of its distribution at
any time and (ii) otherwise until 40 days after the later of the commencement of
the offering and the Closing Date, only in accordance with Rule 903 or
Rule 144A. Accordingly, neither such Purchaser nor its affiliates, nor any
persons acting on its or their behalf, have engaged or will engage in any
directed selling efforts with respect to the Offered Securities, and such
Purchaser, its affiliates and all persons acting on its or their behalf have
complied and will comply with the offering restrictions requirement of
Regulation S. Each Purchaser severally agrees that, at or prior to confirmation
of sale of the Offered Securities, other than a sale pursuant to Rule 144A, such
Purchaser will have sent to each distributor, dealer or person receiving a
selling concession, fee or other remuneration that purchases the Offered
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”
     Terms used in this subsection (b) have the meanings given to them by
Regulation S.
     (c) Each Purchaser severally agrees that it and each of its affiliates has
not entered and will not enter into any contractual arrangement with respect to
the distribution of the Offered Securities except for any such arrangements with
the other Purchasers or affiliates of the other Purchasers or with the prior
written consent of the Company and the Guarantors.

15



--------------------------------------------------------------------------------



 



     (d) Each Purchaser severally agrees that it and each of its affiliates will
not offer or sell the Offered Securities in the United States by means of any
form of general solicitation or general advertising within the meaning of
Rule 502(c), including, but not limited to (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising. Each Purchaser severally agrees, with respect to resales made in
reliance on Rule 144A of any of the Offered Securities, to deliver either with
the confirmation of such resale or otherwise prior to settlement of such resale
a notice to the effect that the resale of such Offered Securities has been made
in reliance upon the exemption from the registration requirements of the
Securities Act provided by Rule 144A.
     (e) Each Purchaser, severally and not jointly, represents and warrants and
agrees that:
     (i) In relation to each Member State of the European Economic Area which
has implemented the Prospectus Directive (as defined below) (each, a “Relevant
Member State”), with effect from and including the date on which the Prospectus
Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”), it has not made and will not make an offer of Offered
Securities to the public in that Relevant Member State, except that it may, with
effect from and including the Relevant Implementation Date, make an offer of
Offered Securities to the public in that Relevant Member State at any time:
(A) to any legal entity which is a qualified investor as defined in the
Prospectus Directive; (B) to fewer than 100 or, if the Relevant Member State has
implemented the relevant provision of the 2010 PD Amending Directive (as defined
below), 150, natural or legal persons (other than qualified investors as defined
in the Prospectus Directive), as permitted under the Prospectus Directive,
subject to obtaining the prior consent of the Representatives for any such
offer; or (C) in any other circumstances falling within Article 3(2) of the
Prospectus Directive;
For the purposes of this provision, the expression an “offer of Offered
Securities to the public” in relation to any Offered Securities in any Relevant
Member State means the communication in any form and by any means of sufficient
information on the terms of the offer and the Offered Securities to be offered
so as to enable an investor to decide to purchase or subscribe for the Offered
Securities, as the same may be varied in that Member State by any measure
implementing the Prospectus Directive in that Member State, the expression
“Prospectus Directive” means Directive 2003/71/EC (and amendments thereto,
including the 2010 PD Amending Directive, to the extent implemented in the
Relevant Member State), and includes any relevant implementing measure in the
Relevant Member State and the expression “2010 PD Amending Directive” means
Directive 2010/73/EU.

16



--------------------------------------------------------------------------------



 



     (ii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act of 2000 (the “FSMA”)) received by it in connection with the
issue or sale of the Offered Securities in circumstances in which Section 21(1)
of the FSMA does not apply to the Company or the Guarantors; and
     (iii) it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Offered Securities
in, from or otherwise involving the United Kingdom.
     (f) Each Purchaser acknowledges and agrees that the Company and the
Guarantors and, for purposes of the opinions to be delivered to the Purchasers
pursuant to Sections 7(c) and (d), counsel for the Company and the Guarantors
and counsel for the Purchasers, may rely upon the accuracy of the
representations and warranties of the Purchasers, and compliance by the
Purchasers with their agreements, contained herein, and each Purchaser hereby
consents to such reliance.
     5. Certain Agreements of the Company and each Guarantor. The Company and
each Guarantor agree with the several Purchasers that:
     (a) Amendments and Supplements to Offering Circulars. The Company and the
Guarantors will promptly advise the Representatives of any proposal to amend or
supplement the Preliminary Offering Circular or the Final Offering Circular and
will not effect such amendment or supplementation without the Representatives’
consent. If, at any time prior to the completion of the resale of the Offered
Securities by the Purchasers, there occurs an event or development as a result
of which any document included in the Preliminary Offering Circular or the Final
Offering Circular, the General Disclosure Package or any Supplemental Marketing
Material, if republished immediately following such event or development,
included or would include an untrue statement of a material fact or omitted or
would omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, the Company and the Guarantors promptly will notify the
Representatives of such event and promptly will prepare and furnish, at their
own expense, to the Purchasers and the dealers and to any other dealers at the
request of the Representatives, an amendment or supplement which will correct
such statement or omission. Neither the Representatives’ consent to, nor the
Purchasers’ delivery to offerees or investors of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 7 hereof.
     (b) Furnishing of Offering Circulars. The Company and the Guarantors will
furnish to the Representatives copies of the Preliminary Offering Circular, each
other document comprising a part of the General Disclosure Package, the Final
Offering Circular, all amendments and supplements to such documents and each
item of Supplemental Marketing Material, in each case as soon as available and
in such quantities as the Representatives request.

17



--------------------------------------------------------------------------------



 



     (c) Blue Sky Qualifications. The Company and the Guarantors will arrange
for the qualification or registration of the Offered Securities for sale and the
determination of their eligibility for investment under the laws of such
jurisdictions in the United States and Canada as the Representatives designate
and will continue such qualifications or registrations in effect so long as
required for the resale of the Offered Securities by the Purchasers, provided
that the Company and the Guarantors will not be required to qualify as a foreign
corporation or other entity, to file a general consent to service of process in
any such jurisdiction, or subject themselves to taxation in any such
jurisdiction where they are not then so subject.
     (d) Reporting Requirements. For so long as the Offered Securities remain
outstanding, the Company and the Guarantors will furnish to the Representatives
and, upon request, to each of the other Purchasers, as soon as practicable after
the end of each fiscal year, a copy of the Company’s annual report to
stockholders for such year; and the Company and the Guarantors will furnish to
the Representatives and, upon request, to each of the other Purchasers (i) as
soon as available, a copy of each report and any definitive proxy statement of
the Company filed with the Commission under the Exchange Act or mailed to
stockholders, and (ii) from time to time, such other information concerning the
Company and the Guarantors as the Representatives may reasonably request.
However, so long as the Company is subject to the reporting requirements of
either Section 13 or Section 15(d) of the Exchange Act and is timely filing
reports with the Commission on its Electronic Data Gathering, Analysis and
Retrieval system (“EDGAR”), it is not required to furnish such reports or
statements to the Purchasers. At any time when the Company is not subject to
Section 13 or 15(d) of the Exchange Act, the Company and the Guarantors will
promptly furnish or cause to be furnished to the Representatives (and, upon
request, to each of the other Purchasers) and, upon request of holders and
prospective purchasers of the Offered Securities, to such holders and
purchasers, copies of the information required to be delivered to holders and
prospective purchasers of the Offered Securities pursuant to Rule 144A(d)(4) (or
any successor provision thereto) in order to permit compliance with Rule 144A in
connection with resales by such holders of the Offered Securities. The Company
will pay the expenses of printing and distributing to the Purchasers all such
documents.
     (e) Transfer Restrictions. During the period of one year after the Closing
Date, the Company will, upon request, furnish to the Representatives, each of
the other Purchasers and any holder of Offered Securities a copy of the
restrictions on transfer applicable to the Offered Securities.
     (f) No Resales by Affiliates. During the period of one year after the
Closing Date, the Company will not, and will not permit any of its affiliates
(as defined in Rule 144) to, resell any of the Offered Securities that have been
reacquired by any of them.
     (g) Investment Company. During the period of two years after the Closing
Date or, if earlier, until such time as the Offered Securities are no longer
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, neither the Company nor any Guarantor will be or become, an
open-end investment company, unit

18



--------------------------------------------------------------------------------



 



investment trust or face-amount certificate company that is or is required to be
registered under Section 8 of the Investment Company Act.
     (h) Payment of Expenses. The Company and the Guarantors will pay all
expenses incidental to the performance of their respective obligations under
this Agreement, the Indenture and the Registration Rights Agreement, including
but not limited to (i) the fees and expenses of the Trustee and its professional
advisers; (ii) all expenses in connection with the execution, issue,
authentication, packaging and initial delivery of the Offered Securities and, as
applicable, the Exchange Securities, the preparation and printing of this
Agreement, the Registration Rights Agreement, the Offered Securities, the
Indenture, the Preliminary Offering Circular, any other documents comprising any
part of the General Disclosure Package, the Final Offering Circular, all
amendments and supplements thereto, each item of Supplemental Marketing Material
and any other document relating to the issuance, offer, sale and delivery of the
Offered Securities and, as applicable, the Exchange Securities; (iii) the cost
of any advertising approved by the Company in connection with the issue of the
Offered Securities; (iv) any expenses (including fees and disbursements of
counsel to the Purchasers) incurred in connection with qualification of the
Offered Securities or the Exchange Securities for sale under the laws of such
jurisdictions in the United States and Canada as the Representatives designate
and the preparation and printing of memoranda relating thereto; (v) any fees
charged by investment rating agencies for the rating of the Offered Securities
or the Exchange Securities; and (vi) expenses incurred in distributing the
Preliminary Offering Circular, any other documents comprising any part of the
General Disclosure Package, the Final Offering Circular (including any
amendments and supplements thereto) and any Supplemental Marketing Material to
the Purchasers. The Company and the Guarantors will also pay or reimburse the
Purchasers (to the extent incurred by them) for costs and expenses of the
Purchasers and the Company’s officers and employees and any other expenses of
the Purchasers and the Company and the Guarantors relating to investor
presentations on any “road show” in connection with the offering and sale of the
Offered Securities including, without limitation, any travel expenses of the
Company’s and the Guarantors’ officers and employees and any other expenses of
the Company and the Guarantors, provided, however, that the Purchasers will pay
fifty percent of the cost of any aircraft chartered in connection with the road
show. For avoidance of doubt, except as provided in clause (iv) above, the
Purchasers shall be responsible for their own counsel’s fees.
     (i) Use of Proceeds. The Company will use the net proceeds received in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package and the Final Offering Circular and,
except as disclosed in the General Disclosure Package and the Final Offering
Circular, the Company does not intend to use any of the proceeds from the sale
of the Offered Securities hereunder to repay any outstanding debt owed to any
affiliate of any Purchaser.
     (j) Absence of Manipulation. In connection with this offering, until the
Representatives shall have notified the Company and the other Purchasers of the
completion of the resale of the Offered Securities, neither the Company, the
Guarantors nor any of their affiliates will, either alone or with one or more
other persons, bid for or

19



--------------------------------------------------------------------------------



 



purchase for any account in which it or any of its affiliates has a beneficial
interest any Offered Securities or attempt to induce any person to purchase any
Offered Securities; and neither they nor any of their affiliates will make bids
or purchases for the purpose of creating actual, or apparent, active trading in,
or of raising the price of, the Offered Securities.
     (k) Restriction on Sale of Securities. For a period of 60 days after the
date hereof, neither the Company nor any Guarantor will, directly or indirectly,
offer, sell, issue, contract to sell, pledge or otherwise dispose of with
respect to any United States dollar-denominated debt securities issued or
guaranteed by the Company or such Guarantor and having a maturity of more than
one year from the date of issue, without the prior written consent of Credit
Suisse Securities (USA) LLC. Neither the Company nor any Guarantor will at any
time directly or indirectly, take any action referred to in the previous
sentence with respect to any securities under circumstances where such offer,
sale, pledge, contract or disposition would cause the exemption afforded by
Section 4(2) of the Securities Act or the safe harbor of Regulation S thereunder
to cease to be applicable to the offer and sale of the Offered Securities.
     6. Free Writing Communications.
     (a) Issuer Free Writing Communications. The Company and each Guarantor each
represents and agrees that, unless it obtains the prior consent of Credit Suisse
Securities (USA) LLC, and each Purchaser represents and agrees that, unless it
obtains the prior consent of the Company and Credit Suisse Securities (USA) LLC,
it has not made and will not make any offer relating to the Offered Securities
that would constitute an Issuer Free Writing Communication.
     (b) Term Sheets. The Company consents to the use by any Purchaser of a Free
Writing Communication that (i) contains only (A) information describing the
preliminary terms of the Offered Securities or their offering or (B) information
that describes the final terms of the Offered Securities or their offering and
that is included in or is subsequently included in the Final Offering Circular,
including by means of a pricing term sheet in the form of Exhibit A hereto, or
(ii) does not contain any material information about the Company or any
Guarantor or their securities that was provided by or on behalf of the Company
or any Guarantor, it being understood and agreed that the Company and each
Guarantor shall not be responsible to any Purchaser for liability arising from
any inaccuracy in such Free Writing Communications referred to in clause (i) or
(ii) as compared with the information in the Preliminary Offering Circular, the
Final Offering Circular or the General Disclosure Package.
     7. Conditions of the Obligations of the Purchasers. The obligations of the
several Purchasers to purchase and pay for the Offered Securities will be
subject to the accuracy of the representations and warranties of the Company and
the Guarantors herein (as though made on the Closing Date), to the accuracy of
the statements of officers of the Company and the Guarantors made pursuant to
the provisions hereof, to the performance by the Company and the Guarantors of
their obligations hereunder and to the following additional conditions
precedent:

20



--------------------------------------------------------------------------------



 



     (a) Accountants’ Comfort Letters. The Purchasers shall have received from
Ernst & Young LLP a letter, dated respectively, the date hereof and the Closing
Date, in form and substance satisfactory to the Purchasers concerning the
financial information with respect to the Company set forth in the General
Disclosure Package and the Final Offering Circular.
     (b) No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement, there shall not have occurred (i) any change, or any development
or event involving a prospective change, in the condition (financial or
otherwise), results of operations, business, properties or prospects of the
Company and its subsidiaries taken as a whole which, in the judgment of the
Representatives, is material and adverse and makes it impractical or inadvisable
to market the Offered Securities; (ii) any downgrading in the rating of any debt
securities of the Company or any Guarantor by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g)), or
any public announcement that any such organization has under surveillance or
review its rating of any debt securities of the Company or any Guarantor (other
than an announcement with positive implications of a possible upgrading, and no
implication of a possible downgrading, of such rating) or any announcement that
the Company or any Guarantor has been placed on negative outlook; (iii) any
change in U.S. or international financial, political or economic conditions or
currency exchange rates or exchange controls the effect of which is such as to
make it, in the judgment of the Representatives, impractical to market or to
enforce contracts for the sale of the Offered Securities, whether in the primary
market or in respect of dealings in the secondary market; (iv) any suspension or
material limitation of trading in securities generally on the New York Stock
Exchange, or any setting of minimum or maximum prices for trading on such
exchange; (v) or any suspension of trading of any securities of the Company or
any Guarantor on any exchange or in the over-the-counter market (other than in
connection with the events described in clause (iv) above); (vi) any banking
moratorium declared by any U.S. federal or New York authorities; (vii) any major
disruption of settlements of securities, payment, or clearance services in the
United States or any other country where such securities are listed or
(viii) any attack on, outbreak or escalation of hostilities or act of terrorism
involving the United States, any declaration of war by Congress or any other
national or international calamity or emergency if, in the judgment of the
Representatives, the effect of any such attack, outbreak, escalation, act,
declaration, calamity or emergency is such as to make it in the judgment of the
Representatives impractical or inadvisable to market the Offered Securities or
to enforce contracts for the sale of the Offered Securities.
     (c) Opinion of Counsel for Company. The Purchasers shall have received an
opinion, dated the Closing Date, of Vinson & Elkins L.L.P., counsel for the
Company and the Guarantors, in form and substance reasonably satisfactory to the
Representatives, substantially in the form attached hereto as Exhibit B.
     (d) Opinion of Counsel for Purchasers. The Purchasers shall have received
from Baker Botts L.L.P., counsel for the Purchasers, such opinion or opinions,
dated the Closing Date, with respect to such matters as the Representatives may
reasonably require,

21



--------------------------------------------------------------------------------



 



and the Company and the Guarantors shall have furnished to such counsel such
documents as they request for the purpose of enabling them to pass upon such
matters.
     (e) Officers’ Certificate. The Purchasers shall have received certificates,
dated the Closing Date, of an executive officer of the Company and the
Guarantors and a principal financial or accounting officer of the Company and
the Guarantors in which such officers shall state that:
     (i) the representations, warranties and agreements of the Company and the
Guarantors in Section 2 hereof are true and correct on and as of the Closing
Date, and each of the Company and each Guarantor has complied with all its
agreements contained herein and satisfied all the conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date;
     (ii) they have carefully examined the General Disclosure Package and the
Final Offering Circular, and, in their opinion, (A) the Final Offering Circular,
or any amendment or supplement thereto, as of its date and as of the Closing
Date, or (B) the General Disclosure Package, as of the Applicable Time, did not
and do not contain any untrue statement of a material fact and did not and do
not omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and
     (iii) Since the respective dates as of which information is given in the
General Disclosure Package and the Final Offering Circular, except as disclosed
in the certificate, (1) there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
condition (financial or otherwise), results of operations, business, properties
or prospects of the Company and its subsidiaries taken as a whole, except as set
forth in the General Disclosure Package; and (2) neither the Company nor any of
its subsidiaries has sustained any loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree which
would have a Material Adverse Effect otherwise than as set forth or contemplated
in the General Disclosure Package and the Final Offering Circular.
     (f) Registration Rights Agreement. On the Closing Date, the Purchasers
shall have received the Registration Rights Agreement executed by the Company
and the Guarantors and such agreement shall be in full force and effect.
     Documents described as being “in the agreed form” are documents which are
in the forms which have been initialed for the purpose of identification by
Baker Botts L.L.P., copies of which are held by the Company, the Guarantors and
the Representatives, with such changes as the Representatives may approve.
     The Company and the Guarantors will furnish the Purchasers with such
conformed copies of such opinions, certificates, letters and documents as the
Purchasers reasonably request. The

22



--------------------------------------------------------------------------------



 



Representatives may in their sole discretion waive on behalf of the Purchasers
compliance with any conditions to the obligations of the Purchasers hereunder.
     8. Indemnification and Contribution.
     (a) Indemnification of Purchasers. The Company and the Guarantors jointly
and severally will indemnify and hold harmless each Purchaser, its officers,
employees, agents, partners, members and directors, affiliates of any Purchaser
who have, or who are alleged to have, participated in the distribution of the
Offered Securities as underwriters, and each person, if any, who controls such
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (each, an “Indemnified Party”), against any and all losses,
claims, damages or liabilities, joint or several, to which such Indemnified
Party may become subject, under the Securities Act, the Exchange Act, other
Federal or state statutory law or regulation or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Offering Circular or the Final
Offering Circular, in each case as amended or supplemented, or any Issuer Free
Writing Communication (including without limitation, any Supplemental Marketing
Material), or arise out of or are based upon the omission or alleged omission of
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading and will
reimburse each Indemnified Party for any legal or other expenses reasonably
incurred by such Indemnified Party in connection with investigating, preparing
or defending against any loss, claim, damage, liability, action, litigation,
investigation or proceeding whatsoever (whether or not such Indemnified Party is
a party thereto) whether threatened or commenced and in connection with the
enforcement of this provision with respect to any of the above as such expenses
are incurred; provided, however, that the Company and the Guarantors will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement in or omission or alleged omission from any of such documents in
reliance upon and in conformity with written information furnished to the
Company by any Purchaser through the Representatives specifically for use
therein, it being understood and agreed that the only such information consists
of the information described as such in subsection (b) below.
     (b) Indemnification of Company. Each Purchaser will severally and not
jointly indemnify and hold harmless each of the Company, the Guarantors, each of
their respective directors and each of their respective officers, employees,
agents, partners, members and each person, if any, who controls the Company or
such Guarantor within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (each, a “Purchaser Indemnified Party”), against
any and all losses, claims, damages or liabilities to which such Purchaser
Indemnified Party may become subject, under the Securities Act, the Exchange
Act, other Federal or state statutory law or regulation or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Preliminary Offering Circular or the Final
Offering Circular, in each case as amended or supplemented, or any Issuer Free
Writing

23



--------------------------------------------------------------------------------



 



Communication or arise out of or are based upon the omission or the alleged
omission of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by such
Purchaser through the Representatives specifically for use therein, and will
reimburse any legal or other expenses reasonably incurred by such Purchaser
Indemnified Party in connection with investigating, preparing or defending
against any such loss, claim, damage, liability, action, litigation,
investigation or proceeding whatsoever (whether or not such Purchaser
Indemnified Party is a party thereto) whether threatened or commenced in
connection with the enforcement of this provision with respect to any of the
above as such expenses are incurred, it being understood and agreed that the
only such information furnished by any Purchaser consists of the following
information in the Preliminary and Final Offering Circular furnished on behalf
of each Purchaser: the third, ninth and tenth paragraphs and the second sentence
of the eighth paragraph under the caption “Plan of Distribution”; provided,
however, that the Purchasers shall not be liable for any losses, claims, damages
or liabilities arising out of or based upon the Company’s failure to perform its
obligations under Section 5(a) of this Agreement.
     (c) Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section 8 of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section 8 for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement
includes (i) an unconditional release of such indemnified party from all
liability on any claims that are the subject matter of such action and (ii) does
not include a statement as to or an admission of fault, culpability or failure
to act by or on behalf of any indemnified party.

24



--------------------------------------------------------------------------------



 



     (d) Contribution. If the indemnification provided for in this Section 8 is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Purchasers on the other from the offering of
the Offered Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company and the Guarantors on the one hand and the
Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Guarantors on the one hand and the Purchasers on the other shall be
deemed to be in the same proportion as the total net proceeds from the offering
(before deducting expenses) received by the Company bear to the total discounts
and commissions received by the Purchasers from the Company under this
Agreement. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and the Guarantors or the Purchasers and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The amount paid by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the first sentence of this subsection (d) shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending any action or claim which is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), no
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Offered Securities purchased by it were
resold exceeds the amount of any damages which such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. The Purchasers’ obligations in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
and not joint. The Company, the Guarantors and the Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 8(d)
were determined by pro rata allocation (even if the Purchasers were treated as
one entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 8(d).
     9. Default of Purchasers. If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder and the aggregate principal
amount of Offered Securities that such defaulting Purchaser or Purchasers agreed
but failed to purchase does not exceed 10% of the total principal amount of
Offered Securities, the Representatives may make arrangements satisfactory to
the Company for the purchase of such Offered Securities by other persons,
including any of the Purchasers, but if no such arrangements are made by the
Closing Date, the non-defaulting Purchasers shall be obligated severally, in
proportion to their respective commitments hereunder, to purchase the Offered
Securities that such defaulting Purchasers agreed but failed to purchase. If any
Purchaser or Purchasers so default and the aggregate principal amount of Offered
Securities with respect to which such default or defaults occur

25



--------------------------------------------------------------------------------



 



exceeds 10% of the total principal amount of Offered Securities and arrangements
satisfactory to the Representatives and the Company for the purchase of such
Offered Securities by other persons are not made within 36 hours after such
default, this Agreement will terminate without liability on the part of any
non-defaulting Purchaser or the Company, except as provided in Section 10. As
used in this Agreement, the term “Purchaser” includes any person substituted for
a Purchaser under this Section 9. Nothing herein will relieve a defaulting
Purchaser from liability for its default.
     10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors or their respective officers and of the several
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Purchaser, the Company, the
Guarantors or any of their respective representatives, officers or directors or
any controlling person, and will survive delivery of and payment for the Offered
Securities. If this Agreement is terminated pursuant to Section 9 or if for any
reason the purchase of the Offered Securities by the Purchasers is not
consummated, the Company and the Guarantors shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 5 and the respective
obligations of the Company, the Guarantors and the Purchasers pursuant to
Section 8 shall remain in effect. If the purchase of the Offered Securities by
the Purchasers is not consummated for any reason other than solely because of
the termination of this Agreement pursuant to Section 9 or the occurrence of any
event specified in clauses (iii), (iv), (vi), (vii) or (viii) of Section 7(b),
the Company and the Guarantors will reimburse the Purchasers for all
out-of-pocket expenses (including fees and disbursements of counsel) reasonably
incurred by them in connection with the offering of the Offered Securities.
     11. Notices. All communications hereunder will be in writing and, if sent
to the Purchasers will be mailed, delivered or telegraphed and confirmed to the
Purchasers, c/o Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New
York, N.Y. 10010-3629, Attention: LCD-IBD, or, if sent to the Company or the
Guarantors, will be mailed, delivered or telegraphed and confirmed to it at
Three Allen Center, 333 Clay Street, Suite 4620, Houston, Texas 77002,
Attention: Bradley J. Dodson; provided, however, that any notice to a Purchaser
pursuant to Section 8 will be mailed, delivered or telegraphed and confirmed to
such Purchaser.
     12. Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the controlling
persons referred to in Section 8, and no other person will have any right or
obligation hereunder, except that holders of Offered Securities shall be
entitled to enforce the agreements for their benefit contained in the second and
third sentences of Section 5(b) hereof against the Company as if such holders
were parties thereto.
     13. Representation of Purchasers. You will act for the several Purchasers
in connection with this purchase, and any action under this Agreement taken by
you jointly or by the Representatives will be binding upon all the Purchasers.

26



--------------------------------------------------------------------------------



 



     14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.
     15. Absence of Fiduciary Relationship. The Company and the Guarantors
acknowledge and agree that:
     (a) No Other Relationship. The Representatives have been retained solely to
act as initial purchasers in connection with the initial purchase, offering and
resale of the Offered Securities and that no fiduciary, advisory or agency
relationship between the Company or the Guarantors and the Representatives has
been created in respect of any of the transactions contemplated by this
Agreement or the Preliminary Offering Circular or the Final Offering Circular,
irrespective of whether any Representative has advised or is advising the
Company or the Guarantors on other matters;
     (b) Arm’s-Length Negotiations. The purchase price of the Offered Securities
set forth in this Agreement was established by the Company and the Guarantors
following discussions and arms-length negotiations with the Representatives and
the Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement;
     (c) Absence of Obligation to Disclose. The Company has and the Guarantors
have been advised that the Representatives and their affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company or the Guarantors and that the Representatives have no obligation
to disclose such interests and transactions to Company or the Guarantors by
virtue of any fiduciary, advisory or agency relationship; and
     (d) Waiver. The Company and each Guarantor waive, to the fullest extent
permitted by law, any claims it may have against the Representatives for breach
of fiduciary duty or alleged breach of fiduciary duty and agree that the
Representatives shall have no liability (whether direct or indirect) to the
Company or the Guarantors in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, employees or creditors of the Company or the Guarantors.
     16. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
     The Company and the Guarantors hereby submit to the non-exclusive
jurisdiction of the Federal and state courts in the Borough of Manhattan in The
City of New York in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. The Company and the
Guarantors irrevocably and unconditionally waive any objection to the laying of
venue of any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby in Federal and state courts in the Borough
of Manhattan in The City of New York and irrevocably and unconditionally waive
and agree not to plead or claim in

27



--------------------------------------------------------------------------------



 



any such court that any such suit or proceeding in any such court has been
brought in an inconvenient forum.
[Signature pages follows]

28



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company, the Guarantors
and the several Purchasers in accordance with its terms.

            Very truly yours,

OIL STATES INTERNATIONAL, INC.
      By:   /s/ Bradley J. Dodson         Bradley J. Dodson        Senior Vice
President, Chief Financial Officer and Treasurer   

            ACUTE TECHNOLOGICAL SERVICES, INC.
OIL STATES SKAGIT SMATCO, LLC
OIL STATES INDUSTRIES, INC.
      By:   /s/ Bradley J. Dodson         Bradley J. Dodson        Vice
President and Assistant Treasurer   

            CAPSTAR DRILLING, INC.
CAPSTAR DRILLING LP, L.L.C.
CAPSTAR HOLDING, L.L.C.
GENERAL MARINE LEASING, LLC
OIL STATES ENERGY SERVICES, INC.
SOONER HOLDING COMPANY
SOONER INC.
SOONER PIPE, L.L.C.
SPECIALTY RENTAL TOOLS & SUPPLY, L.L.C.
STINGER WELLHEAD PROTECTION, INCORPORATED
WELL TESTING, INC.
      By:   /s/ Bradley J. Dodson         Bradley J. Dodson        Vice
President and Treasurer     

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            PTI MARS HOLDCO1, LLC
      By:   /s/ Bradley J. Dodson         Bradley J. Dodson        Vice
President, Chief Financial Officer and Treasurer        CAPSTAR DRILLING GP,
L.L.C.

By:  OIL STATES ENERGY SERVICES, INC.,
        its sole member
      By:   /s/ Bradley J. Dodson         Bradley J. Dodson        Vice
President and Treasurer        PTI GROUP USA LLC
OIL STATES MANAGEMENT, INC.
      By:   /s/ Bradley J. Dodson         Bradley J. Dodson        Vice
President   

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          The foregoing Purchase Agreement is hereby confirmed and accepted as
of the date first above written.

CREDIT SUISSE SECURITIES (USA) LLC
      By:   /s/ Pablo Mercado         Name:   Pablo Mercado        Title:  
Director        RBC CAPITAL MARKETS, LLC
      By:   /s/ Shauvik Kundagrami         Name:   Shuavik Kundagrami       
Title:   Co-Head, Energy Cap.        WELLS FARGO SECURITIES, LLC
      By:   /s/ Bill J. Cvetkovski         Name:   Bill J. Cvetkovski       
Title:   Director:        Acting on behalf of themselves and as the
Representatives of the several Purchasers
     

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE A

              Principal Amount of   Purchaser   Offered Securities  
Credit Suisse Securities (USA) LLC
  $ 212,120,000  
RBC Capital Markets, LLC
  $ 151,515,000  
Wells Fargo Securities, LLC
  $ 109,090,000  
Jefferies & Company, Inc.
  $ 24,242,000  
Tudor, Pickering, Holt & Co. Securities, Inc.
  $ 24,242,000  
Raymond James & Associates, Inc.
  $ 12,121,000  
Simmons & Company International
  $ 12,121,000  
Capital One Southcoast, Inc.
  $ 6,061,000  
DnB NOR Markets, Inc.
  $ 6,061,000  
Fifth Third Securities, Inc.
  $ 6,061,000  
Howard Weil Incorporated
  $ 6,061,000  
HSBC Securities (USA) Inc.
  $ 6,061,000  
nabSecurities, LLC
  $ 6,061,000  
Scotia Capital (USA) Inc.
  $ 6,061,000  
SMBC Nikko Capital Markets Limited
  $ 6,061,000  
TD Securities (USA) LLC
  $ 6,061,000  
 
       
Total
  $ 600,000,000  
 
     

Schedule A-1 



--------------------------------------------------------------------------------



 



SCHEDULE B
Issuer Free Writing Communications (included in the General Disclosure Package)
     1. Final term sheet, dated May 26, 2011, a copy of which is attached hereto
as Exhibit A.

Schedule B-1 



--------------------------------------------------------------------------------



 



SCHEDULE C
Guarantors

      Name   Jurisdiction of Organization
Acute Technological Services, Inc.
  Texas
Capstar Drilling LP, L.L.C.
  Delaware
Capstar Holding, L.L.C.
  Delaware
Capstar Drilling, Inc.
  Texas
Capstar Drilling GP, L.L.C.
  Delaware
General Marine Leasing, LLC
  Delaware
Oil States Energy Services, Inc.
  Delaware
Oil States Management, Inc.
  Delaware
Oil States Industries, Inc.
  Delaware
Oil States Skagit SMATCO, LLC
  Delaware
PTI Group USA LLC
  Delaware
PTI Mars Holdco 1, LLC
  Delaware
Sooner Inc.
  Delaware
Sooner Pipe, L.L.C.
  Delaware
Sooner Holding Company
  Delaware
Specialty Rental Tools & Supply, L.L.C.
  Delaware
Stinger Wellhead Protection, Incorporated
  Texas
Well Testing, Inc.
  Delaware

Schedule C-1 



--------------------------------------------------------------------------------



 



SCHEDULE D
List of Subsidiaries

      Name   Jurisdiction of Organization
 
   
892493 Alberta Inc.
  Alberta
892489 Alberta Inc.
  Alberta
3045843 Nova Scotia Company
  Nova Scotia
AcuteCyberTwo LLC
  Texas
Acute Technological Services, Inc.
  Texas
ATSCyberone LLC
  Texas
Buffalo Metis Catering Ltd.
  Alberta
Capstar Drilling GP, L.L.C.
  Delaware
Capstar Drilling LP, L.L.C.
  Delaware
Capstar Drilling, Inc.
  Texas
Capstar Holding, L.L.C.
  Delaware
Christina Lake Enterprises Ltd.
  Alberta
Crown Camp Services Ltd.
  Alberta
CyberSolda IMCSS LTDA.
  Brazil
Ek’Ati Services Ltd.
  Northwest Territories
Elastomeric Actuators, Inc.
  Texas
General Marine Construction, Inc.
  Louisiana
General Marine Leasing, LLC
  Delaware
General Marine Offshore Equipment, Inc.
  Louisiana
MSL Nominees Pty Ltd.
  Australia
Metis Catering Joint Venture Ltd.
  Alberta
MSL Nominees (Karratha) Pty Ltd
  Australia
MSL Nominees (Narrabi) Pty Ltd
  Australia
Norwel Developments Limited
  Northwest Territories
Oil States Industries do Brasil — Instalacoes Maritimas Ltda.
  Rio de Jeneiro, Brazil
Oil States Energy Services, Inc.
  Delaware
Oil States Energy Services, S.A. de C.V.
  Mexico
Oil States Industries (Asia) PTE LTD
  Singapore
Oil States Industries (Thailand) Ltd.
  Rayong, Thailand
Oil States Industries (UK) Limited
  Scotland
Oil States Industries Nigeria Limited
  Nigeria
Oil States Industries, Inc.
  Delaware
Oil States International Investments C.V.
  The Netherlands
Oil States Klaper Limited
  England
Oil States Management, Inc.
  Delaware
Oil States Martec de Mexico
  Mexico
Oil States MCS, Limited
  England
Oil States Skagit SMATCO, LLC
  Delaware
PTI Atlantic, Ltd.
  Newfoundland and Labrador
PTI Camp Installations Ltd
  Alberta

Schedule D-1

 



--------------------------------------------------------------------------------



 



     
PTI Group USA LLC
  Delaware
PTI Group Inc.
  Alberta
PTI Holding Company 1 Pty Ltd.
  Australia
PTI Holding Company 2 Pty Ltd.
  Australia
PTI International (Europe) BV
  The Netherlands
PTI International Inc.
  Alberta
PTI International Ltd.
  Alberta
PTI Mars Coöperatief 1 U.A.
  Netherlands
PTI Mars Coöperatief 2 U.A.
  Netherlands
PTI Mars Coöperatief 3 U.A.
  Netherlands
PTI Mars Holdco 1, LLC
  Delaware
PTI Mars Holdco 2, LLC
  Delaware
PTI Mars Holdco 3, LLC
  Delaware
PTI Mars Holdco 4, LLC
  Delaware
PTI Noble Structures Inc.
  Alberta
PTI Premium Camp Services Ltd.
  Alberta
PTI Remote Site Services USA Inc.
  Alaska
PTI Travco Modular Structures Ltd.
  Alberta
Quality Oilfield Services (2001), Ltd.
  Barbados
Sooner Holding Company
  Delaware
Sooner Inc.
  Delaware
Sooner Pipe & Supply Nigeria Limited
  Nigeria
Sooner Pipe & Supply Venezuela S.A.
  Venezuela
Sooner Pipe, L.L.C.
  Delaware
Specialty Rental Tools & Supply, L.L.C.
  Delaware
Stinger Mexicana S.A. de C.V.
  Tamaulipas, Mexico
Stinger Wellhead International, Inc.
  Commonwealth of the Bahamas
Stinger Wellhead Protection (Canada) Incorporated
  Alberta
Stinger Wellhead Protection, Incorporated
  Texas
The Karratha Property Trust
  Australia
The MAC Linen Services Pty Limited
  Australia
The Mac Middlemount Property Trust
  Australia
The Mac Middlemount Leisure Trust
  Australia
The Mac Muswelbrook Property Trust
  Australia
The Mac Wandoan Property Trust
  Australia
The Narrabi Property Trust
  Australia
The MAC Services Group Ltd.
  Australia
Well Testing, Inc.
  Delaware

Schedule D-2

 



--------------------------------------------------------------------------------



 



Exhibit A
Pricing Term Sheet
Oil States International, Inc.
(OIL STATES INT INC. LOGO) [h82669h8266901.gif]
$600,000,000 6.500% Senior Notes due 2019
Pricing Term Sheet

     
Issuer:
  Oil States International, Inc.
Guarantors:
  All existing material domestic subsidiaries and certain future subsidiaries
Security Description:
  6.500% Senior Notes due 2019
Face:
  $600,000,000
Maturity:
  June 1, 2019
Coupon:
  6.500%
Offering Price:
  100.000%
Yield to Maturity:
  6.500%
Spread to Treasury:
  386 basis points
Benchmark:
  3.125% UST due May 15, 2019
Interest Payment Dates:
  June 1 and December 1
Commencing:
  December 1, 2011
Record Dates:
  May 15 and November 15
Equity Clawback
  35% before June 1, 2014 at 106.500%
Optional Redemption:
  Callable, on or after the following dates, and at the following prices:

          Date   Price
June 1, 2014
  104.875  %
June 1, 2015
  103.250 %
June 1, 2016
  101.625 %
June 1, 2017 and thereafter
  100.000 %

     
Make-Whole:
  T+50 until June 1, 2014
Trade Date:
  May 26, 2011
Settlement Date:
  June 1, 2011 (T+3)
CUSIP:
  678026 AC9 144A / U6785Y AA8 Reg S
ISIN:
  US678026AC90 144A / USU6785YAA83 Reg S
Minimum Allocations:
  $2,000
Increments:
  $1,000
Ratings (1):
  Ba3 / BB
Joint Book-Running Managers:
  Credit Suisse Securities (USA) LLC
 
  RBC Capital Markets, LLC
 
  Wells Fargo Securities, LLC
 
   
Senior Co-Managers:
  Jefferies & Company, Inc.
 
  Raymond James & Associates, Inc.
 
  Simmons & Company International
 
  Tudor, Pickering, Holt & Co. Securities, Inc.
 
   
Co-Managers:
  Capital One Southcoast, Inc.

 



--------------------------------------------------------------------------------



 



     
 
  DnB NOR Markets, Inc.
 
  Fifth Third Securities, Inc.
 
  Howard Weil Incorporated
 
  HSBC Securities (USA) Inc.
 
  nabSecurities, LLC
 
  Scotia Capital (USA) Inc.
 
  SMBC Nikko Capital Markets Limited
 
  TD Securities (USA) LLC

 

(1)   These securities ratings have been provided by Moody’s and S&P. Neither of
these ratings is a recommendation to buy, sell or hold these securities. Each
rating may be subject to revision or withdrawal at any time, and should be
evaluated independently of any other rating.

This communication is for informational purposes only and does not constitute an
offer to sell, or a solicitation of an offer to buy any security. This
communication is not intended to be a confirmation as required under Rule 10b-10
of the Securities Exchange Act of 1934. A formal confirmation will be delivered
to you separately. This notice shall not constitute an offer to sell or a
solicitation of an offer to buy, nor shall there be any sale of the notes in any
state or jurisdiction in which such offer, solicitation or sale would be
unlawful. The notes will be offered and sold only to qualified institutional
buyers in the United States in reliance on Rule 144A under the Securities Act of
1933, as amended (the Securities Act), and to certain non-U.S. persons in
offshore transactions in reliance on Regulation S under the Securities Act. The
notes have not been registered under the Securities Act or any state securities
laws, and may not be offered or sold in the United States or to U.S. persons
absent registration or an applicable exemption from the registration
requirements.

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Opinion of Vinson & Elkins L.L.P.
     (a) Each of the Company and each Guarantor is validly existing and in good
standing as a corporation or other business entity under the laws of its
jurisdiction of incorporation, organization or formation, as the case may be,
with full power and authority (corporate and other) necessary to own or lease
its properties and to conduct its business, in each case as described in the
General Disclosure Package and the Final Offering Circular in all material
respects. Each of the Company and each Guarantor is duly registered or qualified
to do business as a foreign corporation or other business entity, as the case
may be, in good standing under the laws of each jurisdiction set forth opposite
its name on Exhibit A to such opinion.
     (b) Each of the Company and each Guarantor has all requisite corporate,
limited liability company, or limited partnership power and authority to
execute, deliver and perform its obligations under the Purchase Agreement, the
Indenture, the Offered Securities and the Exchange Securities to which it is a
party and to consummate the transactions contemplated thereby. The Purchase
Agreement has been duly executed and delivered by the Company.
     (c) The Indenture has been duly and validly authorized, executed and
delivered by the Company and each of the Guarantors and, assuming the due
authorization, execution and delivery thereof by the Trustee, constitutes the
valid and legally binding agreement of the Company and each of the Guarantors,
enforceable against them in accordance with its terms, except that the
enforcement thereof may be subject to the Enforceability Exceptions.
     (d) The Offered Securities have been duly and validly authorized and
executed by the Company and, when the Offered Securities are duly executed,
issued and delivered by the Company and, when authenticated in accordance with
the provisions of the Indenture and delivered to and paid for by the Purchasers
pursuant to the Purchase Agreement on the Closing Date (assuming the due
authorization, execution and delivery of the Indenture by the Trustee and due
authentication and delivery of the Offered Securities by the Trustee in
accordance with the Indenture), such Offered Securities will constitute the
valid and legally binding obligations of the Company, entitled to the benefits
of the Indenture, and enforceable against the Company in accordance with their
terms, subject to the Enforceability Exceptions.
     (e) The Guarantee endorsed on the Offered Securities by each Guarantor has
been duly and validly authorized and executed by such Guarantor and, when the
Offered Securities are delivered to and paid for by the Purchasers pursuant to
the Purchase Agreement on the Closing Date (assuming the due authorization,
execution and delivery of the Indenture by the Trustee and due authentication
and delivery of the Offered Securities by the Trustee in accordance with the
Indenture), the Guarantee of each Guarantor endorsed thereon will constitute
valid and legally binding obligations of such Guarantor, entitled to the
benefits of the Indenture, and enforceable in accordance with its terms, subject
to the Enforceability Exceptions.
     (f) The Registration Rights Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors and, assuming the due
authorization, execution and delivery thereof by the Purchasers, constitutes the
valid and legally binding obligations of

 



--------------------------------------------------------------------------------



 



the Company and the Guarantors, enforceable in accordance with their terms,
subject to the Enforceability Exceptions and any rights to indemnity or
contribution thereunder may be limited by federal and state securities laws and
public policy considerations.
     (g) No consent, approval, authorization, or order of, or filing or
registration with, any person (including any governmental agency or body or any
court) is required for the execution, delivery and performance of the Purchase
Agreement by the Company and the Guarantors, the consummation of the
transactions contemplated by the Purchase Agreement, the Indenture and the
Registration Rights Agreement in connection with the offering, issuance and sale
of the Offered Securities and the Guarantees by the Company and the Guarantors,
and the application of the proceeds from the sale of the Offered Securities by
the Company as described under “Use of Proceeds” in the General Disclosure
Package and the Final Offering Circular, except for, (i) if required, the order
of the Commission declaring effective the Exchange Offer Registration Statement
or, if required, the Shelf Registration Statement (each as defined in the
Registration Rights Agreement), (ii) if required, the qualification of the
Indenture under the Trust Indenture Act in connection with the issuance of the
Exchange Notes, (iii) such as have previously been obtained and (iv) applicable
federal, state or foreign securities laws in connection with the purchase and
sale of the Offered Securities by the Purchasers as to which such counsel need
express no opinion other than the opinion provided in paragraph (j) below.
     (h) The execution, delivery and performance of the Indenture, the Offered
Securities, the Registration Rights Agreement and the Purchase Agreement by the
Company and the Guarantors, the issuance and sale of the Offered Securities and
the Guarantees by the Company and the Guarantors and compliance with the terms
and provisions thereof, and the application of the proceeds from the sale of the
Offered Securities by the Company as described under “Use of Proceeds” in the
General Disclosure Package and the Final Offering Circular will not (i) result
in a breach or violation of any of the terms or provisions of, or constitute a
default or a Debt Repayment Triggering Event under, or result in the imposition
of any lien, charge or encumbrance upon any property or assets of the Company or
its subsidiaries pursuant to, any instrument to which the Company is a party and
which is filed as an exhibit and set forth on the exhibit list to the Company’s
Annual Report on Form 10-K for the year ended December 31, 2010 or any other
report filed by the Company with the Commission under Section 13(a) of the
Exchange Act after the date of such Annual Report on Form 10-K and through the
dates of the General Disclosure Package and the Final Offering Circular, which
reports are incorporated by reference in the General Disclosure Package and the
Final Offering Circular; (ii) result in any violation of the provisions of the
charter or by-laws (or similar organizational documents) of the Company or any
of the Guarantors; or (iii) result in any violation of any statute or any
judgment, order, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets, except in the case of clauses (i) and (iii) above for such
conflicts, breaches, defaults, violations or liens that, in the aggregate, would
not reasonably be expected to have a Material Adverse Effect, and except that
with respect to clause (iii) above, such counsel need express no opinion as to
any state or federal securities or Blue Sky laws or federal or state antifraud
laws, rules or regulations, except for the opinion set forth in (j) below.
     (i) Neither the Company nor any Guarantor is, after giving effect to the
offering and sale of the Offered Securities and the application of the proceeds
thereof as described in the

 



--------------------------------------------------------------------------------



 



General Disclosure Package and the Final Offering Circular, will be, an
“investment company” within the meaning of such term under the Investment
Company Act.
     (j) Assuming the accuracy of the representations, warranties and agreements
of the Company, the Guarantors and the Purchasers contained in the Purchase
Agreement, (A) no registration under the Securities Act of the Offered
Securities is required in connection with the sale of the Offered Securities to
the Purchasers or in connection with the initial resale of the Offered
Securities by the Purchasers, in each case as contemplated by the Purchase
Agreement, the General Disclosure Package and the Final Offering Circular, and
(B) prior to the commencement of the Exchange Offer or the effectiveness of any
registration statement prepared in connection with the Company’s obligations
under the Registration Rights Agreement, the Indenture is not required to be
qualified under the Trust Indenture Act.
     (k) The statements in the General Disclosure Package and the Final Offering
Circular under the captions “Description of the Notes,” “Description of Other
Indebtedness,” and “Certain United States Federal Income Tax Consequences”,
insofar as such statements summarize legal matters, agreements, documents or
proceedings discussed therein, have been reviewed by us and are accurate in all
material respects.
     In addition, such counsel shall also state that it has participated in
conferences with representatives of the Company and with representatives of its
independent accountants at which conferences the contents of the General
Disclosure Package and the Final Offering Circular and related matters were
discussed. Although such counsel has not undertaken to determine independently,
and does not assume any responsibility for, or express any opinion regarding the
accuracy, completeness or fairness of the statements contained in the General
Disclosure Package or the Final Offering Circular (except as expressly provided
above), based upon the participation described above, nothing has come to the
attention of such counsel to cause such counsel to believe that the General
Disclosure Package, as of the Applicable Time, or that the Final Offering
Circular, as of its date or at the Closing Date, contained or contains any
untrue statement of a material fact or omitted or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. In making the foregoing statement,
such counsel need not express any comment or belief with respect to the
financial statements and notes and related schedules and other financial and
accounting data contained in or omitted from the General Disclosure Package or
the Final Offering Circular.

 